Parker, J.
The Utilities Commission found as a fact that the present value of the Common Capital Stock of the defendant Carolina Telephone and Telegraph Company is such that it cannot approve the sale of such shares of stock at a price of less than $115.00 per share. The defendant *677in a letter supplementing its petition for a re-bearing before tbe Utilities Commission stated: “it is not our intent to raise and we do not raise, in this proceeding, any question as to tbe adequacy or inadequacy of tbe record to support a factual finding tbat tbe present -value of tbe Common Capital Stock of tbe Company is not less than tbe minimum price limit fixed by tbe Commission.”
Tbe Utilities Commission made no findings of fact as to why tbe Commission deemed it necessary or appropriate in tbe premises to fix tbe sale price of tbe 33,320 shares of the Common Capital Stock of tbe defendant at no less than $115.00 per share; nor did it make any findings of fact as to whether tbe sale of said shares of stock at such price is compatible with tbe public interest.
It would seem from tbe Beeord tbat tbe Utilities Commission beard no evidence in tbe proceeding, and tbat its orders are based entirely upon tbe petition filed by tbe defendant. It is so stated in tbe dissenting opinion of Commissioner McMahan.
Tbe judgment of tbe lower court will be vacated without prejudice to either side, and tbe lower court will remand this proceeding to tbe North Carolina Utilities Commission for further proceedings ordering tbe Commission to make specific and definite findings of fact as follows: (1) Why tbe Commission deemed it necessary or appropriate in tbe premises to fix tbe sale price of tbe 33,320 shares of tbe Common Capital Stock of tbe defendant at a price not less than $115.00 per share; and (2) as to whether tbe sale of said shares of stock at such a price is compatible with tbe public interest. If tbe Utilities Commission finds tbe sale of said shares of stock at such price is compatible with tbe public interest, it shall make definite findings of fact to support this conclusion. Tbe Utilities Commission will be authorized in tbe judgment of tbe lower court to bear evidence in tbe further proceeding herein, if tbe Commission deems it proper.
It is ordered tbat tbe proceeding be
Eemanded.
Johnson, J., took no part in tbe consideration or decision of this case.